Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-29 are pending.

This action is response to the application filed on May 06, 2020.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head et al (U.S. Pub. No. 2018/0089234).

With respect to claims 1 and 29, Head et al teaches 
obtaining, with one or more processors, for a plurality of entities, entity logs (FIG. 6, FIG. 9, [0049] system logs that entity with a topic identifier of “data mining.” In some embodiments, topic identifiers are a level of data analysis instated to create more accurate or detailed models. An entity type may include academic, corporate, international, independent, or any other entity type. In some embodiments, an entity profile is organized as a list of variables pertaining to each entity), wherein: the entity logs comprise events involving the entities, a first subset of the events are actions by the entities, at least some of the actions by the entities are targeted actions, and the events are labeled according to an ontology of events having a plurality of event types ([0039] client's customer relationship management databases, sales and marketing databases, email logs or servers, phone or other communication transcripts, enterprise resource planning data regarding products sold or discounts offered, or other logs of interactions between a client and its customers. action model 314 is created based on response variable information 308); 
transforming, with one or more processors, each entity log into a collection of features to which the predictive machine learning model is capable of responding ([0029] determines one or more explanatory variables that are predictive of the response variable. The one or more variables that are determined to be explanatory variables in relation to the response variable may be further filtered to determine explanatory variables that are predictive of the response variable. Predictive variables may be determined by providing all the explanatory variables and the response variable to a statistical model. Predictive variables may be determined via machine learning. In some embodiments, model builder 208 determines explanatory variables predictive of the response variable based on explanatory descriptive variables from the generic data and response variable information from the proprietary data. In some embodiments, variable extractor 204 extracts the correlative variables. The explanatory descriptive variables from generic data provided by variable extractor 204 may be those determined to be predictive of the response variable); 
training, with one or more processors, based on the transformed collection of features from the entity logs, a predictive machine learning model to predict whether an entity characterized by a set of inputs to the model will engage in a targeted action in a given duration of time in the future ([0017] a user or client of the action corrections system has multiple entities. For example, the client may service multiple entities. the action corrections system is used to create a model of entity performance based on predictive factors. The action corrections system may extract descriptive information on the entities from generic data sources and extract performance information on the client from client proprietary data. In some embodiments, the entity performance is measured or determined based on a response variable. the model is used to predict a performance for a specific entity based on information relating to the entity from generic data sources. the action corrections system determines one or more action corrections aimed to help the entity achieve its predicted performance. For example, the action of clicking on an educational or sales document included in an email may be predictive of future sales for a specific customer context as predicted by the predictive model. [0031] Based on the model, a predicted performance may first be determined for the entity based on traits of the entity. The predicted performance may be based on the response variable. For example, the model may correlate large data science firms to a high percentage use of computing resources, wherein the response variable is the percentage use of computing resources. An entity profile may be compiled for a new entity that the client has not previously serviced. Based on the entity profile, the entity may be determined to be a large data science firm. The new entity may be predicted to have high utilization of its allocated servers. In some embodiments, in creating predictions, the potential generator uses a mapping or gain schedule included in the model to predict a performance of the entity while following best practices in statistics and machine learning including but not limited to insuring that the model to not over fit. In the event that the entity has not previously been serviced by the client, the potential may be the predicted performance); and 
storing, with one or more processors, the trained predictive machine learning model in memory ([0051] model is rebuilt in the event the model stored in the action corrections system is older than a predetermined threshold. For example, a client may specify that models are to be rebuilt if they are older than one week in order to maintain accuracy in predictions. Rebuilding the model may include updating the model based on the most recently updated generic and proprietary data. The threshold may vary based on accuracy and computing resources constraints. In 900, entity information and a model is received. In some embodiments, the model received is a response variable model created by the model builder. In 902, predicted entity performance is determined. The entity performance may be predicted based on a statistical or machine learning mode. In some embodiments, the entity performance is predicted by fitting the entity to the model based on the entity's information and descriptors. In 904, actual entity performance is determined. In some embodiments, actual entity performance in regards to the response variable is extracted from the proprietary data).
 
With respect to claim 2, Jacob et al teaches obtaining a given entity log of the given entity; determining a plurality of features from the given entity log, the plurality of features having fewer dimensions than the given entity log; and inputting the determined plurality of features into the trained predictive machine learning model to cause the model to output a value indicative of the whether the given entity will engage in a targeted action within the given duration of time in the future, wherein: the trained model is configured to make predictions based on features indicative of recency of events prior to targeted action ([0017] a user or client of the action corrections system has multiple entities. the client may service multiple entities. the action corrections system is used to create a model of entity performance based on predictive factors. The action corrections system may extract descriptive information on the entities from generic data sources and extract performance information on the client from client proprietary data. In some embodiments, the entity performance is measured or determined based on a response variable. the model is used to predict a performance for a specific entity based on information relating to the entity from generic data sources).

With respect to claim 6, Head et al teaches   features are determined by classifying whether a given type of non-targeted-action event occurred with a range of time prior to a targeted action ([0017] a user or client of the action corrections system has multiple entities. the client may service multiple entities. the action corrections system is used to create a model of entity performance based on predictive factors. The action corrections system may extract descriptive information on the entities from generic data sources and extract performance information on the client from client proprietary data. In some embodiments, the entity performance is measured or determined based on a response variable. the model is used to predict a performance for a specific entity based on information relating to the entity from generic data sources).

With respect to claim 7, Head et al teaches   to make predictions based on features indicative of frequency of events prior to targeted actions; and at least some of the features are determined by classifying an amount of times a given type of non-targeted-action event occurred with a range of time prior to a targeted action ([0017] a user or client of the action corrections system has multiple entities. the client may service multiple entities. the action corrections system is used to create a model of entity performance based on predictive factors).

With respect to claims 8-11, Head et al teaches features are determined based on an amount of time a first type of non-targeted-action event occurred prior to a targeted action, based on a first amount of time a first type of non-targeted-action event occurred prior to a targeted action and based on a second amount of time a second type of non-targeted-action event occurred prior to a targeted action, based on a first amount of time a first type of non-targeted-action event occurred prior to a targeted action and based on a second amount of time a second type of non-targeted-action event occurred prior to a targeted action and based on second amounts of time and based on a second number of times a second type of non-targeted- action event occurred prior to the designed targeted action ([0017] a user or client of the action corrections system has multiple entities. the client may service multiple entities. the action corrections system is used to create a model of entity performance based on predictive factors. The action corrections system may extract descriptive information on the entities from generic data sources and extract performance information on the client from client proprietary data. the entity performance is measured or determined based on a response variable. the model is used to predict a performance for a specific entity based on information relating to the entity from generic data sources).

With respect to claim 12, Head et al teaches features upon which the model is trained are based on events in the second subset; and at least some features upon which the model is trained are based on events in the first subset ([0034] model builder 208 builds an action model).

With respect to claim 13, Head et al teaches   the events include purchases by consumers from the enterprise; the events include non-purchase interactions by consumers with the enterprise; and the entity logs are obtained from a customer relationship management system of the enterprise ([0034] model builder 208 builds an action model. For example, the model may associate a combination of actions such as training the entity in use of a specialized server, or advising the entity on an appropriate computing tool for their applications with a high percentage use of computing resources).

With respect to claim 14, Head et al teaches enterprise is a credit card issuer and the trained predictive machine learning model is configured to predict whether a consumer will default; the enterprise is a lender and the trained predictive machine learning model is configured to predict whether a consumer will borrow; the enterprise is an insurance company and the trained predictive machine learning model is configured to predict whether a consumer will file a claim; the enterprise is an insurance company and the trained predictive machine learning model is configured to predict whether a consumer will sign-up for insurance; the enterprise is a vehicle seller and the trained predictive machine learning model is configured to predict whether a consumer will purchase a vehicle; or the enterprise is a seller of goods and the trained predictive machine learning model is configured to predict whether a consumer will file a warranty claim  ([0034] model builder 208 builds an action model. For example, the model may associate a combination of actions such as training the entity in use of a specialized server, or advising the entity on an appropriate computing tool for their applications with a high percentage use of computing resources).

With respect to claim 15, Head et al teaches features are not temporality or sequentially adjacent a targeted action ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data. The system additionally comprises a processor configured to determine a generic data entity, match the generic data entity to an proprietary data entity to form a joined entity, determine a response variable from the proprietary data, determine a need for action corrections in regards to the joined entity based on the response variable, and determine one or more action corrections in regards to the joined entity).

With respect to claim 16, Head et al teaches features overlap in respective ranges of time or sequence to which they pertain ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data).

With respect to claim 17, Head et al teaches features overlap in respective ranges of time or sequence to which they pertain ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data).

With respect to claim 18, Head et al teaches to output a plurality of scores each indicative of likelihood of an entity engaging in a different respective targeted behavior in the given duration of time in the future; and the operations comprise: inputting more than 1,000 entity logs corresponding to more than 1,000 entities into the trained machine learning model; and selecting a subset of the more than 1,000 entities predicted to engage in a targeted action by the trained predictive machine learning model ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data).

With respect to claim 19, Head et al teaches   to be sent to members of the selected subset of entities responsive to the selection ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data).

With respect to claim 20, Head et al teaches   training comprises means for training ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data).

With respect to claim 21, Head et al teaches predicting whether an entity will engage in a targeted behavior in the future ([0016] An action system is disclosed. The system comprises an interface configured to receive generic data and proprietary data).

With respect to claim 22, Head et al teaches   primary level comprising a plurality of exogenous actions; and a secondary level comprising a plurality of endogenous actions, wherein: a numerical score is assigned to each exogenous action and endogenous act; the numerical score assigned to each exogenous action is higher than the numerical score assigned to each endogenous act; and an aggregate score is calculated based on a weighted combination of numerical scores ([0053] actions determined via a different system, such as a collaborative filtering model, a separate instantiation of an action correction system based on different generic or proprietary data, or based on different levels of granularity of predictions of entity potentials. In some embodiments, only actions that are suggested by aggregations of action recommendation are provided to the client).

With respect to claim 23, Head et al teaches to filter some of the features of entity logs, wherein the filtration comprises applying: a dependency level among the features of entity logs determined by a Bayesian Network; a logistic regression calculated by a Lasso, Boruta, or ElasticNet penalty function; or a product moment correlation coefficient calculated by a Pearson correlation ([0053] actions determined via a different system, such as a collaborative filtering model, a separate instantiation of an action correction system based on different generic or proprietary data, or based on different levels of granularity of predictions of entity potentials. In some embodiments, only actions that are suggested by aggregations of action recommendation are provided to the client).

With respect to claim 24, Head et al teaches dependency level among the features of entity logs determined by a Bayesian Network; a logistic regression calculated by a Lasso, Boruta, or ElasticNet penalty function; and a product moment correlation coefficient calculated by a Pearson correlation ([0053] actions determined via a different system, such as a collaborative filtering model, a separate instantiation of an action correction system based on different generic or proprietary data, or based on different levels of granularity of predictions of entity potentials. In some embodiments, only actions that are suggested by aggregations of action recommendation are provided to the client).

With respect to claim 25, Head et al teaches predictive machine learning model is a real-time model, configured to adjust model parameters as new entity log entries are obtained ([0053] actions determined via a different system, such as a collaborative filtering model, a separate instantiation of an action correction system based on different generic or proprietary data, or based on different levels of granularity of predictions of entity potentials. In some embodiments, only actions that are suggested by aggregations of action recommendation are provided to the client).

With respect to claim 26, Head et al teaches to accommodate sparse entity logs by applying discriminative classification models ([0008] FIG. 6 is a flow diagram illustrating an embodiment of an entity joiner processing). 

With respect to claim 27, Head et al teaches labeled according to a hierarchical taxonomy of events having a plurality of event types ([0008] FIG. 6 is a flow diagram illustrating an embodiment of an entity joiner processing).

With respect to claim 28, Head et al teaches targeted actions are outcomes of an industrial process controlled over time ([0008] FIG. 6 is a flow diagram illustrating an embodiment of an entity joiner processing).


Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163